Citation Nr: 0426827	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-46 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
40 percent for residuals of a cervical spine injury.

2.  Entitlement to an initial disability rating higher than 
30 percent for a left concussive injury with headaches, left 
ptosis, and left eye lid twitch.

3.  Entitlement to an effective date earlier than March 14, 
1995, for assignment of a 70 percent disability rating for 
post-traumatic stress disorder.

4.  Entitlement to an effective date earlier than March 14, 
1995, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  
Previously, in a decision of September 1993, the Board 
granted service connection for residuals of a concussive 
injury and a cervical spine injury.  The Board also assigned 
a 50 percent rating for the veteran's post-traumatic stress 
disorder.  In a decision of December 1993, the RO assigned a 
10 percent initial rating for the cervical spine injury, and 
a 10 percent initial rating for the residuals of a concussive 
injury.  In April 1994, the veteran filed a notice of 
disagreement with those initial ratings.  The RO issued a 
statement of the case on those issues in May 1994, and the 
veteran submitted a substantive appeal statement in March 
1995.  

On May 10, 1995, the veteran was admitted to a VA hospital 
for treatment of his post-traumatic stress disorder.  In a 
decision of June 1995, the RO assigned a temporary total 
disability rating based on that period of hospitalization, 
but otherwise confirmed the previously assigned 50 percent 
rating.  In a decision of April 1998, the RO raised the 
initial rating for the cervical spine injury to 20 percent.  
In a decision of August 1998, the RO increased the rating for 
the post-traumatic stress disorder to 70 percent, effective 
from July 8, 1996.  The RO also granted a total disability 
rating based on individual unemployability due to service-
connected disabilities effective from July 8, 1996.  

In a letter dated in November 1998, the veteran stated that 
he was satisfied with the rating assigned to his post-
traumatic stress disorder, but raised an issue with respect 
to the effective date.  In a decision of January 1999, the RO 
extended the effective date for the increased rating for 
post-traumatic stress disorder and for the unemployability 
rating back to March 14, 1995, the date that the veteran 
stopped working.  In a decision of September 1999, the RO 
raised the rating for the cervical spine disorder from 20 
percent to 40 percent, and raised the rating for the 
residuals of a concussion from 10 percent to 30 percent.  
These issues are still considered to be on appeal as the 
veteran has not withdrawn them.  A claimant will generally be 
presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In September 2001, the Board remanded the case 
for additional development.  The case has now been returned 
to the Board for further appellate review.

The Board notes that the appeal for higher evaluations for a 
cervical spine disorder and residuals of a concussion arise 
from the initial rating decisions which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the remand issued in September 2001, the Board noted that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became effecting while 
this appeal was pending.  Therefore, the Board instructed the 
RO to comply with the notice and duty to assist provisions 
contained in the new law and implementing regulations.  The 
Board also specified development of evidence to be 
undertaken, namely obtaining the veteran's records from the 
Social Security Administration.  Although the evidence was 
subsequently obtained, the Board concludes that the actions 
taken to satisfy the notification requirements of the VCAA 
are not sufficient.  In this regard, the Board notes that the 
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim, and which portion of any such information 
or evidence is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. §§ 5102 and 5103.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  The RO sent a 
VCAA notification letter dated in June 2002 which contained a 
section entitled "What Must The Evidence Show To Establish 
Entitlement."  However, that section only included an 
explanation of what evidence is required to establish service 
connection.  In the present case, service connection has 
already been established and is not at issue.  The letter did 
not contain an explanation of the evidence necessary to 
establish entitlement to higher ratings or earlier effective 
dates.  Thus, the letter did not satisfy the duty to notify 
with respect to the issues which are currently on appeal.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The notification letter must 
specifically address what the evidence 
must show to establish the claims for an 
initial disability rating higher than 40 
percent for residuals of a cervical spine 
injury; an initial disability rating 
higher than 30 percent for a left 
concussive injury with headaches, left 
ptosis, and left eye lid twitch; an 
effective date earlier than March 14, 
1995, for assignment of a 70 percent 
disability rating for post-traumatic 
stress disorder; and an effective date 
earlier than March 14, 1995, for 
assignment of a total disability rating 
based on individual unemployability due 
to service-connected disabilities.  

2.  Thereafter, the RO should readjudicate 
the claims for compensation.  If any of 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative if any should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




